Citation Nr: 1550462	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-20 748	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the service-connected post-operative residuals of a left ankle and foot fracture with arthritis (referred to hereinafter as "left lower extremity disability"), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to September 1971.  This matter comes before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The previously established 30 percent rating for the Veteran's left lower extremity disability was continued therein.  He appealed this determination.  Jurisdiction was transferred to the RO in Winston-Salem, North Carolina, thereafter.  A hearing at this RO was scheduled pursuant to the Veteran's request for October 2015, but he failed to appear for it and did not seek postponement.  The request accordingly is deemed withdrawn.  38 C.F.R. § 20.704(d) (2015).  Further review of the Veteran's claims file shows that additional development is needed prior to Board adjudication.  As such, this matter is REMANDED to the agency of original jurisdiction (AOJ), which here is the RO.  

In July 2012, the Veteran asserted that he is unemployable due to his left lower extremity disability.  This was construed as a claim for a total disability rating based on individual unemployability (TDIU).  The Veteran was notified regarding such claims and directed to submit a form tailored for them via a March 2014 letter.  His failure to do so was the reason given in a May 2014 supplemental statement of the case (SSOC) for denying a TDIU.  In October 2014, however, the March 2014 letter was returned undelivered.  It follows that adjudication remains necessary because the aforementioned determination was erroneous.  As such, the Board refers the issue of a TDUI to the AOJ/RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).  This includes, but is not limited to, following standard procedure by issuing a rating decision to announce any new determination made.


REMAND

Although the delay entailed by a remand is regrettable, Board adjudication of the Veteran's claim for an increased rating for his left lower extremity disability cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  VA indeed has a duty to assist him in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has a duty to assist the Veteran in gathering evidence that may show he is entitled to the benefit sought, in other words.

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless it is concluded they do not exist or further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  When the existence of private treatment records is discovered, the claimant must be asked to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2015).  If information and authorization is provided, an initial request and if necessary one or more follow-up requests must be made.  38 C.F.R. § 3.159(c)(1) (2015).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2015).

VA treatment records, some of which concern the Veteran's left lower extremity disability, dated into November 2014 are available.  Others which are pertinent dated more recently thus likely exist.  A request or requests for them must be made by the AOJ/RO.  Indeed, VA has constructive notice of all its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Pertinent private treatment records dated in May 2012 also are available.  Others possibly exist.  The Veteran must be asked by the AOJ/RO to submit or provide enough information to identify and locate them along with authorization for their release.  An initial request with follow-up requests as necessary must be made by the AOJ/RO if he does the latter.  Notice to him and his representative finally must be made by the AOJ/RO if any of the aforementioned is unsuccessful.

In a September 2010 VA treatment record, it was noted that the Veteran retired in August due to his left lower extremity and that he "has filed for disability."  This notation could relate to the instant claim with VA, but it also could relate to a claim filed with the Social Security Administration (SSA).  The Veteran accordingly must be asked to clarify whether or not he ever sought a disability determination from the SSA due at least in part to his left lower extremity disability.  If he responds in the affirmative, his SSA records would be pertinent.  A request or requests for them must be made in that case.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Notice to him and his representative finally must be made by the AOJ/RO if such a request is/requests are unsuccessful.

II.  Medical Examination

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996); Green v. Derwinski, 1 Vet. App. 121 (1991).  A VA medical examination is adequate when it allows the Board to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  VA medical examinations for higher rating claims therefore must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  However, a new VA medical examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); VAOPGCPREC 11-95 (1995).

In September 2010, the Veteran underwent a VA examination concerning his left lower extremity disability.  He argued in December 2010 that it did not accurately reflect the severity of this disability in terms of his range of motion and need to use an ambulatory aid.  His representative echoed this argument in an October 2015 Brief.  In addition, the aforementioned examination is of considerable age as it was conducted over five years ago.  Further, there are indications that the Veteran's disability has changed since then.  Specifically, he reported in June 2012 that his left lower extremity disability had gotten worse over the past year.  His representative referenced continued worsening in the October 2015 Brief.  The VA medical examination, in sum, may not have been adequate when conducted and in any event may not be contemporaneous now.  Arrangements must be made by the AOJ/RO to schedule the Veteran for another VA medical examination.  It shall readdress the areas of concern with the previous examination as well as consider his contention that he has lost use of his foot.

III.  Initial Review

Pertinent evidence dated or received after issuance of the last adjudication, known as additional pertinent evidence, generally must be referred to the AOJ/RO for initial review.  38 C.F.R. § 20.1304(c) (2015).  The only exceptions are when the right to such review is waived by the claimant or his representative or when the benefit being sought is allowed in full.  Id.  Here, the last adjudication was via the May 2014 SSOC.  Some VA treatment records were procured thereafter by the AOJ/RO.  Neither the Veteran nor his representative has waived the right to have the AOJ/RO initially review it.  The Board cannot allow in full the benefit sought by him at this time.  To perform an initial review of the aforementioned additional pertinent evidence as well as any procured or submitted on remand, another SSOC must be issued by the AOJ/RO if this benefit remains denied in whole or in part.  38 C.F.R. § 19.31(b)(1) (2015).  If it is granted in whole or in part, a rating decision must be issued by the AOJ/RO.

Accordingly, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran, but particularly those concerning his left lower extremity, dated from November 2014 to the present.  Associate all records received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.  

2.  Ask the Veteran to either submit all outstanding private treatment records concerning his left lower extremity or provide enough information to identify and locate any along with an authorization for their release to VA.  If he does the latter, make an initial request with follow-up as necessary.  Associate all documents received with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

3.  Ask the Veteran whether or not he ever sought a disability determination from the SSA due at least in part to his left lower extremity disability.  If he responds in the affirmative, make as many requests as necessary to obtain all his SSA records.  This includes both the determination and the treatment records and/or evaluations upon which it was based.  Associate all records received with the claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

4.  After completion of the above, arrange for the Veteran to undergo an appropriate VA examination regarding his left lower extremity disability.  The examiner shall review the claims file and interview of the Veteran as to his history, current symptoms, and their impact on his activities of daily living and employment.  This evaluation includes addressing the need for an ambulatory aid.  Tests to assess ankylosis and range of motion in the ankle as well as loss of use of the foot shall be performed by the examiner along with any other tests deemed necessary.  Each of these actions shall be documented in a report by the examiner.

5.  Lastly, readjudicate this matter.  Issue a rating decision if the determination made is partially or wholly favorable to the Veteran.  If the determination made is partially or wholly unfavorable to him, issue an SSOC.  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2015).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through a representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2015).

